DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  Claims 3 and 19 both recite “wherein a first side of the first scoop is primarily on a first pane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 6 and 20 both recite that the second scoop is “shaped to fit under an antitragus” of the wearer's ear when the earpiece is worn. There is no support for this limitation in the Drawings or Specification. The specification only discloses that the second cantilevered portion, which corresponds to the second scoop, fits under the antihelix, not the antitragus (see Specification: para. 0004, 0009, 0030, 0032, 0035, 0036, 0044, and 0046).

Claim 12 recites “the second side of the first scoop is configured to roll towards the attachment feature when the first scoop contacts the user's antihelix as the earpiece is inserted into the user's ear”. There is no support for this limitation in the Drawings or Specification. The specification only discloses that the second side [220b] of the first cantilevered portion, which corresponds to the first scoop, rolls up towards the attachment feature 230 when the first scoop contacts the antitragus, not the antihelix (see Specification: para. 0036, 0044, 0046).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 7, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestri et al., U.S. Patent No. 9,462,366, patented on October 4, 2016 (Silvestri).

As to Claim 1, Silvestri discloses a retaining piece [60] for an earpiece of an in-ear audio output device comprising: a first scoop [38], and an attachment feature [34] that couples the first scoop [38] to a body [26] of the earpiece (the earpiece acoustic driver module [26] mounts to opening [46] of attachment feature [34]; col. 4, lines 46-49), wherein the first scoop [38] includes a concave surface (rear surface of [38]) that faces away from a wearer’s concha when the earpiece is worn (the plane of the concha is shown as [A]; col. 7, lines 49-50; see Fig. 2H), and an opposing, convex surface (front surface of [38]) that faces towards the wearer’s concha when the earpiece is worn (see Fig. 2H, where [A] is the plane of the concha, col. 7, lines 49-50).

As to Claim 3, Silvestri remains as applied above to Claim 2. Silvestri further discloses that a first side of the first scoop [38] is primarily on a first (plane), and a first side of the second scoop [40] is primarily on a second plane different than the first plane (the first [38] and second [40] scoops are offset from each other; see Fig. 2H).

As to Claim 7, Silvestri remains as applied above to Claim 2. Silvestri further discloses that the first scoop [38] comprises the first side (bottom surface of [38]) of the first scoop [38] and a second side (top surface of [38]) of the first scoop [38] substantially opposite the first side of the first scoop [38], the first side (bottom surface of [38]) of the first scoop [38] coupled to the attachment feature [34] (see Fig. 2H); the second scoop [40] comprises the first side (bottom surface of [40]) of the second scoop [40] and a second side (top surface of [40]) of the second scoop [40] substantially opposite the first side of the second scoop [40], the first side (bottom surface of [40]) of the second scoop [40] coupled to the attachment feature [34] (see Fig. 2H).

As to Claim 13, Silvestri remains as applied above to Claim 1. Silvestri further discloses that the attachment feature [34] is in the form of a sleeve that is configured to span an outer perimeter of the body [26] of the earpiece (see Fig. 2).

As to Claim 14, Silvestri discloses an earpiece of an in-ear audio output device, comprising: a body [26] shaped to fit in the lower concha of a wearer's ear when the earpiece is worn (see Fig. 3); and a retaining piece [60] for an earpiece of an in-ear audio output device comprising: a first scoop [38] including a concave surface (rear surface of [38]) that faces away from a wearer's concha when the earpiece is worn (the plane of the concha is shown as [A]; col. 7, lines 49-50; see Fig. 2H), and an opposing, convex surface (front surface of [38]) that faces towards the wearer's concha when the earpiece is worn (see Fig. 2H, where [A] is the plane of the concha, col. 7, lines 49-50).

As to Claim 15, Silvestri remains as applied above to Claim 14. Silvestri further discloses that the first scoop [38] comprises the first side (bottom surface of [38]) of the first scoop [38] and a second side (top surface of [38]) of the first scoop [38] substantially opposite the first side (bottom surface of [38]) of the first scoop [38], the first side (bottom surface of [38]) of the first scoop [38] coupled to the body [26] (see Figs. 2 and 2H); and the second side (top surface of [38]) of the first scoop [38] is configured to roll towards the body [28] as the earpiece is inserted into the user's ear (the scoop [38] bends toward the part [36], which is attached to body [26], when placed in the ear; col. 6, lines 47-53).

As to Claim 16, Silvestri remains as applied above to Claim 15. Silvestri further discloses that the first side (bottom surface of [38]) of the first scoop [38] is coupled to the body [28] via an attachment feature [34] (the earpiece acoustic driver module [26] mounts to opening [46] of attachment feature [34]; col. 4, lines 46-49).

As to Claim 17, Silvestri remains as applied above to Claim 16. Silvestri further discloses that the attachment feature [34] is in the form of a sleeve that is configured to span an outer perimeter of the body [26] of the earpiece (see Fig. 2).

As to Claim 18, Silvestri remains as applied above to Claim 14. Silvestri further discloses a second scoop [40], wherein the second scoop [40] includes a concave surface (rear surface of [40]) that faces away from a wearer’s concha when the earpiece is worn (the plane of the concha is shown as [A]; col. 7, lines 49-50; see Fig. 2H), and an opposing, convex surface (front surface of [40]) that faces towards the wearer’s concha when the earpiece is worn (see Fig. 2H, where [A] is the plane of the concha, col. 7, lines 49-50).

As to Claim 19, Silvestri remains as applied above to Claim 18. Silvestri further discloses that a first side of the first scoop [38] is primarily on a first (plane), and a first side of the second scoop [40] is primarily on a second plane different than the first plane (the first [38] and second [40] scoops are offset from each other; see Fig. 2H).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9, 11, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandanger et al., U.S. Patent No. 10,820,085, filed on April 23, 2019 (Sandanger).

As to Claim 1, Sandanger discloses a retaining piece [200] for an earpiece [100] of an in-ear audio output device comprising: a first scoop [216], and an attachment feature [250] that couples the first scoop [216] to a body [300] of the earpiece [100] (the attachment feature is a frame [250] that attaches to a housing body [300] of the earpiece; col. 9, lines 4-13), wherein the first scoop [216] includes a concave surface [224] (see Fig. 2E) that faces away from a wearer's concha [31] when the earpiece is worn (see Fig. 2E), and an opposing, convex surface [226] that faces towards the wearer's concha [31] when the earpiece is worn (see Fig. 2E).
As to Claim 2, Sandanger remains as applied to Claim 1. Sandanger further discloses a second scoop [212], wherein the second scoop [212] includes a concave surface ([224] across from [13a]) that faces away from a wearer's concha [31] when the earpiece is worn (see Fig. 2E), and an opposing, convex surface ([224] across from [13a]) that faces towards the wearer's concha [31] when the earpiece is worn (see Fig. 2E).

As to Claim 4, Sandanger remains as applied above to Claim 2. Sandanger further discloses that the first scoop [216] and the second scoop [212] are integrally formed (see Figs. 2A, 3).

As to Claim 5, Sandanger remains as applied above to Claim 2. Sandanger further discloses that the first scoop [216] and the second scoop [212], and the attachment feature [250] are integrally formed (see Figs. 2A, 3).

As to Claim 7, Sandanger remains as applied above to Claim 2. Sandanger further discloses that the first scoop [216] comprises the first side (side of [216] closest to [252]) of the first scoop [216] and a second side (outer edge of [216]) of the first scoop [216] substantially opposite the first side (side of [216] closest to [252]) of the first scoop [216], the first side (side of [216] closest to [252]) of the first scoop [216] coupled to the attachment feature [250]; and the second scoop [212] comprises the first side (side of [212] closest to [252]) of the second scoop [212] and a second side (outer edge of [212]) of the second scoop [212] substantially opposite the first side (side of [212] closest to [252]) of the second scoop [212], the first side (side of [212] closest to [252]) of the second scoop [212] coupled to the attachment feature [250] (see Fig. 2A).

As to Claim 9, Sandanger remains as applied above to Claim 1. Sandanger further discloses that the first scoop [216] is shaped to flexibly fit under the antitragus of a wearer's ear when the earpiece [100] is worn (the portion is flexible; col. 7, lines 59-66; and fits underneath the antitragus; col. 9, lines 61-63).

As to Claim 11, Sandanger remains as applied above to Claim 1. Sandanger further discloses that the first scoop [216] is shaped to flexibly fit under an antihelix of the wearer's ear when the earpiece [100] is worn (the portion is flexible; col. 7, lines 59-66; and fits underneath the antihelix; col. 9, lines 56-59).

As to Claim 14, Sandanger discloses an earpiece [100] of an in-ear audio output device, comprising: a body [300] shaped to fit in the lower concha of a wearer's ear when the earpiece is worn (the body [300] is positioned in the user’s ear; col. 9, lines 14-17; at the opening of the ear canal, which corresponds to the lower concha; col. 10, lines 20-24); and a retaining piece [200] for an earpiece of an in-ear audio output device comprising: a first scoop [216] including a concave surface [224] (see Fig. 2E) that faces away from a wearer's concha [31] when the earpiece is worn (see Fig. 2E), and an opposing, convex surface [226] that faces towards the wearer's concha [31] when the earpiece is worn (see Fig. 2E).

As to Claim 18, Sandanger remains as applied to Claim 14. Sandanger further discloses a second scoop [212], wherein the second scoop [212] includes a concave surface ([224] across from [13a]) that faces away from a wearer's concha [31] when the earpiece is worn (see Fig. 2E), and an opposing, convex surface ([224] across from [13a]) that faces towards the wearer's concha [31] when the earpiece is worn (see Fig. 2E).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites the unique features of the second side of the first scoop being configured to roll towards the attachment feature when the first scoop contacts the user's antitragus as the earpiece is inserted into the user's ear, and the second side of the second scoop being configured to roll toward the attachment feature when the second scoop contacts the user's antihelix as the earpiece is inserted into the user's ear. :  Claim 10 recites the similar unique feature of the second side of the first scoop being configured to roll towards the attachment feature when the first scoop contacts the user's antitragus as the earpiece is inserted into the user's ear. The closest prior art does not disclose or suggest such features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653